Citation Nr: 1021064	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-22 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right lower extremity varicose 
veins.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left leg phlebitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected hiatal hernia.

4.  Entitlement to an evaluation in excess of 10 percent 
before June 12, 2008 and in excess of 30 percent from June 
12, 2008 for service-connected residuals of a head injury 
with headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from January 2004, January 2007, and February 2007 rating 
decisions of the RO.  

With respect to the service-connected hiatal hernia and the 
service-connected residuals of a head injury with headaches, 
the RO assigned increased disability ratings during the 
course of this appeal.  Although each increase represents a 
grant of benefits, the United States Court of Appeals for 
Veterans Claims (Court) has held that a decision awarding a 
higher rating, but less that the maximum available benefit 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, these matters continue before the 
Board.

Regarding right lower extremity varicose veins, the Veteran 
is contesting the initial disability rating assigned.  
Because the Veteran has appealed the RO's determination at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Veteran perfected an appeal regarding the issue of 
entitlement to an evaluation in excess of 10 percent for the 
service-connected loss of sense of smell.  He withdrew his 
appeal regarding that issue in March 2007.  He apparently 
raised the issue again, and the RO denied it in a January 
2008 rating decision. 

In connection with this appeal, it is noted that the Veteran 
was scheduled for a personal hearing before a Veterans Law 
Judge at the RO in August 2009.  Although he was notified of 
the time and date of the hearing by mail sent to his last 
known address, he failed to appear for that hearing and 
neither furnished an explanation for his failure to report 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.704(d) (2009), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for service-connected right lower extremity 
varicose veins, entitlement to an evaluation in excess of 10 
percent for service-connected left leg phlebitis, and 
entitlement to an evaluation in excess of 10 percent for a 
service-connected hiatal hernia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Before June 12, 2008, the Veteran's service-connected 
residuals of a head injury with headaches were manifested by 
no more than some prostrating headaches relieved by the 
regular use of prophylactic medication and periods that were 
headache free.  

2.  Effective June 12, 2008, the Veteran's service-connected 
residuals of a head injury with headaches have been 
manifested by no more than several monthly prostrating 
migranous headaches.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the Veteran's service-
connected residuals of a head injury with headaches have been 
met for the period before June 12, 2008.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.124a, Diagnostic Code 8045-8100 (effective before October 
23, 2008).

2.  The criteria for entitlement to a disability evaluation 
of 50 percent, but no higher, for the Veteran's service-
connected residuals of a head injury with headaches have been 
met effective June 12, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 
8045-8100 (effective before October 23, 2008), Diagnostic 
Code 8045-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibited symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected residuals of a head injury 
headaches has been rated 10 percent disabling before June 12, 
2008 and 30 percent disabling effective June 12, 2008 under 
the provisions of Diagnostic Code 8045-8100.  38 C.F.R. 
§§ 4.20, 4.124a.  

Under the Diagnostic Code 8100, which pertains to migraine 
headaches, a 10 percent disability rating is warranted where 
there are characteristic prostrating attacks averaging one in 
two months over the last several months.  A 30 percent 
disability rating for migraines is warranted where there are 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrants a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Traumatic brain disease was previously rated under Diagnostic 
Code 8045, which provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8911).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(effective prior to October 23, 2008).

The protocol for traumatic brain injuries (TBI) were revised 
during the pendency of this appeal.  See 73 Fed. Reg. 54693 
(Sept. 23, 2008).  The effective date for these revisions is 
October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For 
claims received by VA prior to that effective date, a veteran 
is to be rated under the old criteria for any periods prior 
to October 23, 2008 but under the new criteria or the old 
criteria, whichever are more favorable, for any period 
beginning on October 23, 2008.  The claim is to be rated 
under the old criteria unless applying the new criteria 
results in a higher disability rating.  See VBA Fast Letter 
8-36 (October 24, 2008).

Revised Diagnostic Code 8045 states that there are three main 
areas of dysfunction that may result from TBI and have 
profound effects on functioning: cognitive (which is common 
in varying degrees after TBI), emotional/behavioral, and 
physical.  Each of these areas of dysfunction may require 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the 
brain.  Executive functions are goal setting, speed of 
information processing, planning, organizing, prioritizing, 
self-monitoring, problem solving, judgment, decision making, 
spontaneity, and flexibility in changing actions when they 
are not productive.  Not all of these brain functions may be 
affected in a given individual with cognitive impairment, and 
some functions may be affected more severely than others.  In 
a given individual, symptoms may fluctuate in severity from 
day to day.  Evaluate cognitive impairment under the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals 
of TBI, whether or not they are part of cognitive impairment, 
under the subjective symptoms facet in the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified."  However, separately evaluate 
any residual with a distinct diagnosis that may be evaluated 
under another diagnostic code, such as migraine headache or 
Meniere's disease, even if that diagnosis is based on 
subjective symptoms, rather than under the "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 
(Schedule of ratings--mental disorders) when there is a 
diagnosis of a mental disorder.  When there is no diagnosis 
of a mental disorder, evaluate emotional/behavioral symptoms 
under the criteria in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Evaluate physical (including neurological) dysfunction based 
on the following list, under an appropriate diagnostic code: 
Motor and sensory dysfunction, including pain, of the 
extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic 
bowel; cranial nerve dysfunctions; autonomic nerve 
dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate 
under the most appropriate diagnostic code.  Evaluate each 
condition separately, as long as the same signs and symptoms 
are not used to support more than one evaluation, and combine 
under § 4.25 the evaluations for each separately rated 
condition.  The evaluation assigned based on the "Evaluation 
of Cognitive Impairment and Other Residuals of TBI Not 
Otherwise Classified" table will be considered the evaluation 
for a single condition for purposes of combining with other 
disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive 
impairment), being housebound, etc.  Evaluation of Cognitive 
Impairment and Subjective Symptoms: The table titled 
"Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" contains 10 important facets of 
TBI related to cognitive impairment and subjective symptoms. 
It provides criteria for levels of impairment for each facet, 
as appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, labeled "total." However, not 
every facet has every level of severity. The Consciousness 
facet, for example, does not provide for an impairment level 
other than "total," since any level of impaired consciousness 
would be totally disabling. Assign a 100-percent evaluation 
if "total" is the level of evaluation for one or more facets.  
If no facet is evaluated as "total," assign the overall 
percentage evaluation based on the level of the highest facet 
as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; 
and 3 = 70 percent.  For example, assign a 70 percent 
evaluation if 3 is the highest level of evaluation for any 
facet.

Note (1): There may be an overlap of manifestations of 
conditions evaluated under the table titled "Evaluation Of 
Cognitive Impairment And Other Residuals Of TBI Not Otherwise 
Classified" with manifestations of a comorbid mental or 
neurologic or other physical disorder that can be separately 
evaluated under another diagnostic code.  In such cases, do 
not assign more than one evaluation based on the same 
manifestations.  If the manifestations of two or more 
conditions cannot be clearly separated, assign a single 
evaluation under whichever set of diagnostic criteria allows 
the better assessment of overall impaired functioning due to 
both conditions. However, if the manifestations are clearly 
separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms 
that must be present in order to assign a particular 
evaluation.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for 
independent living, such as meal preparation, doing housework 
and other chores, shopping, traveling, doing laundry, being 
responsible for one's own medications, and using a telephone. 
These activities are distinguished from "Activities of daily 
living," which refers to basic self-care and includes bathing 
or showering, dressing, eating, getting in or out of bed or a 
chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, 
which may appear in medical records, refer to a 
classification of TBI made at, or close to, the time of 
injury rather than to the current level of functioning.  This 
classification does not affect the rating assigned under 
diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 
8045, irrespective of whether his or her disability has 
worsened since the last review. VA will review that veteran's 
disability rating to determine whether the veteran may be 
entitled to a higher disability rating under diagnostic code 
8045.  A request for review pursuant to this note will be 
treated as a claim for an increased rating for purposes of 
determining the effective date of an increased rating awarded 
as a result of such review; however, in no case will the 
award be effective before October 23, 2008. For the purposes 
of determining the effective date of an increased rating 
awarded as a result of such review, VA will apply 38 CFR 
3.114, if applicable. 38 C.F.R. § 4.124a, DC 8045 (effective 
October 23, 2008).

As apparent from the foregoing, the Board will have to 
analyze three distinct periods: prior to June 12, 2008; June 
12, 2008 to October 23, 2008; and from October 23, 2008.

Prior to June 12, 2008

During the period before June 12, 2008, the Veteran's 
service-connected residuals of a head injury with headaches 
were rated 10 percent disabling.  

A January 2003 report of G. Bauherz, M.D. indicated, in 
pertinent part, chronic headaches of mixed origin.  The 
Veteran suffered from migraine headaches without aura and 
from daily headaches.  

On June 2003 VA fee-basis medical examination, the Veteran 
reported intermittent throbbing headaches rendering 
concentration difficult.  Photophobia and eye problems were 
noted during headaches.  Treatment consisted of over-the-
counter analgesics.  The diagnosis was of chronic headaches 
of mixed origin.  The headaches were daily with analgesic 
overuse.

In December 2005, the Veteran presented at the emergency room 
due to a headache.  The diagnosis was of a migraine 
headaches.

In April 2006, the Veteran sought treatment for a headaches.  

In May 2006, the Veteran presented with complaints of a "bad 
migraine."  The assessment was of posttraumatic headaches 
that occurred after the Veteran abruptly stopped taking his 
Verapamil.  A new prescription was provided.

On June 2006 VA medical examination, the Veteran reported 
chronic headaches three or four times a month.  Each headache 
lasted one to four days.  The headaches were associated with 
photophobia but no nausea or vomiting.  The headaches caused 
drowsiness.  In recent times, with medication, the headaches 
diminished, but were prostrating when they occurred.  The 
examiner diagnosed headaches occurring once a month and 
lasting one to four days.  The headaches were incapacitating, 
and the Veteran missed work due to these headaches.  The 
Board notes that earlier in the examination report, it was 
indicated that the Veteran last worked in 2004 and had not 
been employed since.

In December 2006, the Veteran again ran out of medication, 
and his headaches resumed.  A prescription for Verapamil was 
provided.

On March 2007, VA examination, migraine or vascular headaches 
were diagnosed.  They were reasonably well controlled.  The 
Veteran estimated that the headaches would cause him to miss 
three weeks of work a year due to headaches, but he had only 
been employed for three weeks at that time, and had not been 
absent from work.  

In November 2007, the Veteran reported fairly frequent 
headaches.  He could have headaches for a week and then go 
several weeks without a headache.  The Veteran was advised to 
continue to take Verapamil and Percocet for severe headaches.  

On June 12, 2008, J. Seibert, M.D. indicated that the Veteran 
suffered from migranous headaches that were incapacitating 
for at least two or three days a month.  This had been the 
case since she had started seeing the Veteran in April 2006.

During the period in question, a 30 percent evaluation is 
warranted pursuant to the criteria of Diagnostic Code 8100.  
The evidence is somewhat equivocal.  Some medical reports 
indicated infrequent headaches with regular use of 
medication, other evidence, to include that of Dr. Seibers, 
who had been treating the Veteran since April 2006, indicated 
more prostrating headaches several times a month.  The Board 
will resolve this matter in the manner most favorable to the 
Veteran.  38 C.F.R. § 4.7.  As such, a 30 percent evaluation 
must be assigned for headaches occurring once a month that 
were prostrating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
The Board acknowledges some weeks with more than one 
headaches, but the Veteran did have extended periods that 
were free of headache before June 12, 2008.  As such, an 
evaluation of 30 percent is appropriate, but an evaluation in 
excess of 30 percent is not.  Id.  

The Board notes that it relied on the provisions of 
Diagnostic Code 8100 because they result in a higher 
evaluation than would be appropriate under the version of 
38 C.F.R. § 4.124a, Diagnostic Code 8045 effective before 
October 23, 2008.

June 12, 2008 to October 22, 2008

As of June 12, 2008, the Veteran's symptomatology included 
debilitating headaches with migranous qualities.  They have 
been characterized as very frequent, occurring almost daily 
as well as incapacitating two or three days a month.

A July 2008 statement from the Veteran's wife indicated that 
during headaches, the Veteran had to be in a dark room and 
that his quality of life was diminished as a result of his 
headaches.

Under Diagnostic Code 8100, a 50 percent evaluation is 
warranted although severe economic inadaptability has not 
been shown.  The Veteran's headaches are very frequent and 
prostrating several days each month.  The Board, thus, can 
infer at least some economic hardship as a result of monthly 
incapacitation for several days.  The criteria for a 50 
percent evaluation, therefore, are largely met, and must be 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100; see also 
38 C.F.R. § 4.7.  

The Board notes that it relied on the provisions of 
Diagnostic Code 8100 because they result in a higher 
evaluation than would be appropriate under the version of 
38 C.F.R. § 4.124a, Diagnostic Code 8045 effective before 
October 23, 2008.

October 23, 2008 to present

Herein, the Board will examine both the old and new criteria 
pertinent to TBIs.  

Effective October 23, 2008, The Veteran's symptomatology has 
consisted of debilitating headaches with migranous qualities.  
They have been characterized as very frequent, occurring 
almost daily as well as incapacitating two or three days a 
month.

A July 2008 statement from the Veteran's wife indicated that 
during headaches, the Veteran had to be in a dark room and 
that his quality of life was diminished as a result of his 
headaches.

Under Diagnostic Code 8100, a 50 percent evaluation is 
warranted although severe economic inadaptability has not 
been shown.  The Veteran's headaches are very frequent and 
prostrating several days each month.  From this, the Board 
can infer at least some economic hardship.  The criteria for 
a 50 percent evaluation, therefore, are largely met, and thus 
must be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100; 
see also 38 C.F.R. § 4.7.  

The Board notes that it relied on the provisions of 
Diagnostic Code 8100 because they result in a higher 
evaluation than would be appropriate under the version of 
38 C.F.R. § 4.124a, Diagnostic Code 8045 effective before 
October 23, 2008.

Under the criteria effective October 23, 2008, the Board has 
determined that a 50 percent evaluation is warranted under 
Diagnostic Code 8100 for the same rationale supplied above.  
The Veteran has shown no signs of emotional or behavioral 
problems emanating from a TBI.  There is no apparent 
cognitive impairment, and there is no showing of physical 
limitations as a result.  The Veteran's symptomatology 
consists of headaches, and under the appropriate Diagnostic 
Code, a 50 percent evaluation is warranted.  The Board notes 
that 50 percent is the maximum evaluation available for 
headaches under Diagnostic Code 8100.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In denying the claim for a higher rating, the Board has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  With respect to 
the first prong of Thun, the evidence in this case does not 
show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
residuals of a head injury with headaches is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's headaches with the established criteria 
found in the rating schedule for headaches and TBIs shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his headaches.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran, at most, misses three days of work a month.  There 
is nothing in the record which suggests that the disability 
at issue markedly impacted his ability to perform his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In adjudicating the current appeal for an increased rating 
the Board has not overlooked the recent holding of the Court 
in Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) 
(per curiam) (holding that claims for higher evaluations also 
include a claim for a total rating based on individual 
unemployability (TDIU) when the appellant claims he is unable 
to work due to a service connected disability).  However, the 
Board finds that Rice is not applicable to the current appeal 
because the RO has already considered the issue of 
entitlement to TDIU in its February 2007 rating decision.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in July 2006.  

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in July 2006 and March 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA treatment records, and private medical 
records.  Translations from French were arranged as 
necessary.  The Veteran was afforded a VA medical examination 
in March 2007.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Before June 12, 2008, a 30 percent evaluation for the 
service-connected residuals of a head injury with headaches 
is granted subject to the law and regulations governing the 
payment of veterans' benefits.  

Effective June 12, 2008, a 50 percent evaluation for service-
connected residuals of a head injury with headaches is 
granted subject to the law and regulations governing the 
payment of veterans' benefits.


REMAND

For reasons that will become apparent, a remand is necessary 
in order that further evidentiary development be 
accomplished.  Indeed, VA has a duty to assist and is 
required to "fully and sympathetically develop the veteran's 
claim to its optimum before deciding it on the merits."  
McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) 
(citation and internal quotation marks omitted).  

Right lower extremity varicose veins

The Veteran's right lower extremity varicose veins have not 
been comprehensively evaluated in approximately four years.  
Since the most recent VA medical examination, which took 
place in June 2006, evidence suggesting that the condition 
has worsened has been associated with the claims file.  

In order to ensure that the Board has a clear idea of the 
Veteran's current disability picture, and in order to 
ascertain whether the right lower extremity varicose veins 
have a negative impact upon employment capabilities, a VA 
examination must be scheduled and conducted as directed 
below.

Left leg phlebitis

The Veteran's left leg phlebitis has not been comprehensively 
evaluated in approximately four years.  Since the most recent 
VA medical examination, which took place in June 2006, 
evidence suggesting that the condition has worsened has been 
associated with the claims file.  

In order to ensure that the Board has a clear idea of the 
Veteran's current disability picture, and in order to 
ascertain whether the left leg phlebitis has a negative 
impact upon employment capabilities, a VA examination must be 
scheduled and conducted as directed below.

Hiatal hernia

The Veteran's hiatal hernia has not been comprehensively 
evaluated in approximately four years.  

In order to ensure that the Board has a clear idea of the 
Veteran's current disability picture, and in order to 
ascertain whether the service-connected hiatal hernia has a 
negative impact upon employment capabilities, a VA 
examination must be scheduled and conducted as directed 
below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA medical examination to 
determine the current severity of the 
Veteran's service-connected right lower 
extremity varicose veins.  All symptoms 
and manifestations should be described in 
detail, and the severity of each should be 
discussed.  The examiner should also 
comment upon the impact, if any, that the 
service-connected disability upon the 
Veteran's ability to maintain 
substantially gainful employment.  In 
conjunction with the examination, the 
examiner should review all pertinent 
documents in the claims file, and the 
examination report should indicate whether 
the requested review was accomplished.  A 
rationale for all opinions and conclusions 
should be provided.

2.  Schedule a VA medical examination to 
determine the current severity of the 
Veteran's service-connected left leg 
phlebitis.  All symptoms and 
manifestations should be described in 
detail, and the severity of each should be 
discussed.  The examiner should also 
comment upon the impact, if any, that the 
service-connected disability upon the 
Veteran's ability to maintain 
substantially gainful employment.  In 
conjunction with the examination, the 
examiner should review all pertinent 
documents in the claims file, and the 
examination report should indicate whether 
the requested review was accomplished.  A 
rationale for all opinions and conclusions 
should be provided.

3.  Schedule a VA medical examination to 
determine the current severity of the 
Veteran's service-connected hiatal hernia.  
All symptoms and manifestations should be 
described in detail, and the severity of 
each should be discussed.  The examiner 
should also comment upon the impact, if 
any, that the service-connected disability 
upon the Veteran's ability to maintain 
substantially gainful employment.  In 
conjunction with the examination, the 
examiner should review all pertinent 
documents in the claims file, and the 
examination report should indicate whether 
the requested review was accomplished.  A 
rationale for all opinions and conclusions 
should be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


